DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2 and 14 are cancelled.  Claims 1, 5, 11, 15 and 17 are amended.  Claims 1, 3-13 and 15-22 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a liquid cooled heat dissipation module comprising: a housing, having a chamber, and the housing comprising an upper plate, a lower plate, wherein the housing further comprises: a plurality of first annular protrusion portions, disposed on the upper plate; and a plurality of second annular protrusion portions, disposed on the lower plate, wherein the second annular protrusion portions correspond to the first annular protrusion portions, and the first annular protrusion portions and the second annular protrusion portions form the annular wall portions.

Claims 3-10 are allowable as being dependent on claim 1.



Claims 12-13, 15-22 are allowable as being dependent on claim 11.

The closest available prior art Cheng et al. (US PG Pub. 20190207357) discloses a liquid cooled heat dissipation module (heat sink module 191 of fig. 2AD (1)) comprising:
a housing (first portion 192 of fig. 2AE), having a chamber (shown in fig. 2AE), and the housing comprising an upper plate (shown in the examiners illustration of fig. 2AE), a lower plate (second portion 193 of fig. 2AF), and a plurality of annular wall portions (shown below in the examiners illustration of fig. 2AE), wherein two ends of each of the annular wall portions are respectively connected to the upper plate (shown above in the examiners illustration of fig. 2AE) and the lower plate (second portion 193 of fig. 2AF), the annular wall portions respectively form a plurality of through-holes between the upper plate (191) and the lower plate (illustrated in fig. 2AG the holes of the first portion correspond to the holes of the lower portion 193), and the through-holes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        12 March 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882